This is an appeal from the county court of Woods county, wherein the plaintiff in error was convicted in that court on information charging him with unlawfully transporting liquor.
The only assignment of error which is argued in the brief is the insufficiency of the evidence to support the findings and verdict of the jury and judgment of the court.
We have examined the record and considered the briefs on file, and it is the view of the court that the verdict is *Page 76 
sustained by the evidence, and the judgment will, therefore, be affirmed.
BESSEY, P.J., and DOYLE, J., concur.